Citation Nr: 0121432	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-03 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with hypertension, to include as secondary to 
service-connected generalized anxiety disorder with post-
traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder with PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The July 1998 rating decision on appeal denied the veteran's 
request for an increased rating for psychoneurosis, which was 
then rated as being noncompensably disabling.  In January 
1999, during the pendency of this appeal, the RO granted 
service connection for PTSD, recharacterized the veteran's 
service connected disability as generalized anxiety disorder 
with PTSD, and increased the rating for that disability to 30 
percent disabling.  Inasmuch as the grant of a 30 percent 
rating is not the maximum benefit for this disability under 
the rating schedule, and as the veteran has not expressly 
indicated that he wishes to limit his appeal to that 
particular rating, the claim for an increased rating for that 
disability remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).


FINDING OF FACT

The veteran's generalized anxiety disorder with PTSD is 
primarily manifested by nervousness and sleep problems.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected generalized anxiety disorder with PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.126, 4.130, Diagnostic Codes 9400-9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA). This legislation provides for VA assistance 
to claimants under certain circumstances.  38 U.S.C. § 5103A 
(West Supp. 2001).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the provisions of the VCAA must be applied to 
the veteran's claims.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issue of entitlement to an increased evaluation for 
generalized anxiety disorder with PTSD.  The evidence of 
record includes the veteran's complete service medical 
records, his post-service private and VA treatment and 
hospitalization reports, reports of VA examinations and 
statements by the veteran.  Under the circumstances, the 
Board finds that the record as it stands is complete and 
adequate for appellate review on the increased rating issue.  
Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefit 
sought.  The Board concludes that the discussions in the 
rating decisions, statement of the case, supplemental 
statements of the case, and the RO's letters to the veteran 
have informed the veteran and his attorney of the information 
and evidence necessary to warrant entitlement to the benefit 
sought, such that there has been compliance with VA's 
notification requirements under the VCAA. 

Moreover, given the completeness of the present record and 
the assistance provided the veteran, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
of the increased rating issue despite the fact that 
implementing regulations have not yet been enacted, as all 
evidence necessary to adjudicate the veteran's claims has 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In accordance with 38 C.F.R. §§ 4.1-4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of his service-connected 
disability.  The Board has found nothing in the historical 
record which would lead to a conclusion that the current 
evidence on file is inadequate for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1 (2000).  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.

The United States Court of Appeals for Veterans Claims 
(Court) has held that at the time of an initial rating in an 
original claim separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board notes that service connection for PTSD was 
granted a January 1999 RO decision, and that the 30 percent 
rating for the veteran's service-connected generalized 
anxiety disorder and PTSD disability is effective December 
11, 1997, the date of receipt of the veteran's application 
for an increased rating for his service-connected 
psychoneurosis disability.  Thus, the Board will consider 
whether a higher rating or staged ratings are warranted at 
any time subsequent to that date.

The veteran essentially contends that the medical evidence of 
record warrants more than a 30 percent disability rating for 
his service-connected generalized anxiety disorder with PTSD.

A June 1997 VA psychiatric treatment report contains 
notations that the veteran reported being an active member of 
an Episcopal Church and an active volunteer in his community.  
His Global Assessment of Functioning (GAF) score was noted to 
currently 70, and 70 during the previous year.  The Board 
notes that the GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF score of 70 
denotes some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well, has some meaningful interpersonal relationships.

During a March 1998 VA psychiatric examination, which report 
indicates the examiner reviewed the claims file medical 
evidence, the veteran reported taking Diazepam since his 1979 
MI, which was prescribed by his family practitioner.  He 
stated he still used that medication mostly at night to help 
him sleep.  The veteran reported that he retired from his 
broadcasting job as an ad salesman in the early 1980s.  He 
reported that he worked for the United Way from 1992 through 
November 1997, when he quit due to "stress."  He reported 
that his anxiety had been lifelong, starting during his 
childhood, but had become more severe during the past year.  
The 72 year old veteran reported he had been unable to work 
since November 1997 because of "symptoms of anxiety."  He 
also reported he had lost employment "of four-months 
duration" in the previous year.  He also denied a depressed 
mood, and thought he was more nervous than most people, 
worrying excessively.  He reported feelings of restlessness, 
irritability, muscle tension, and difficulty staying asleep.  
He reported recurrent nightmares about once every two weeks.  
He also reported that he did not engage in combat with the 
enemy during World War II, but served mainly on troop, tanker 
and supply ships.  He denied any detachment from others or a 
restricted range of affect.  He stated that he avoided movies 
and television shows of combat and violence, and never 
allowed guns in his home.

Upon mental status examination, the veteran was found to be 
pleasant but at times tearful.  He was found to be alert and 
oriented to person, place and time, and denied any auditory, 
visual, olfactory and tactile hallucinations, but reported 
gustatory hallucinations of "a bitter taste."  He denied 
paranoia but admitted to suspiciousness.  He denied any 
thought insertion, withdrawal, and broadcasting, but did 
admit to thought blocking.  He reported he had not had 
suicidal ideation within the last ten years, and never 
actually made an attempt.  He denied any homicidal ideation.  
The examiner indicated that the veteran's thought processes 
were coherent and goal-directed.  Similarities were found to 
be concretistic and abstract, and his "proverb" was 
abstract.  His immediate recall was found to be mildly 
impaired, while his recent recall at five minutes was found 
to be much more impaired, and his remote recall was intact to 
structured questions.  His concentration was noted to be 
impaired to structured questions, his judgment was intact, 
his insight was partial, and his knowledge was commensurate 
with his level of education.  His affect was noted to be 
anxious, sad and congruent to thought content.  He denied 
impairment of communication, he washed his hands frequently 
and religiously, and checked his doors and windows nightly to 
maintain a sense of safety.  The examiner indicated that the 
veteran's rate and flow of speech were normal; he denied 
panic attacks or difficulties with impulse control.  The 
diagnosis was: (Axis I) PTSD (chronic), generalized anxiety 
disorder, and nicotine dependence; (Axis II) no diagnosis; 
(Axis III) CAD (status post MI in 1979), HTN, right carotid 
endarterectomy, possible left carotid artherosclerosis, 
status post motor vehicle accident in December 1997 leading 
to multiple strains and bruises; (Axis IV) employment failure 
and combat experience in W.W.II leading to PTSD; and (Axis V) 
current Global Assessment of Functioning (GAF) of 50, and 
highest GAF of previous year of 65.  The examiner indicated 
the current GAF score represented serious symptoms related to 
occupational functioning.

An April 1998 VA psychiatric treatment report contains 
notations that the veteran sought treatment for insomnia, 
that his Axis I diagnosis was generalized anxiety disorder, 
that his GAF was 70, and that his current problem, i.e., 
anxiety, had improved.

A June 1998 VA psychiatric treatment report contains 
notations that the veteran reported he was having sexual 
dysfunction due to anxiety, and his Diazepam medication was 
increased.

As a preliminary matter, the Board notes that the veteran's 
claim for an increased rating for his service-connected 
schizophrenia with PTSD was received in December 1997, 
subsequent to the November 7, 1996 effective date of the 
revised schedular criteria, found in the General Rating 
Formula for Mental Disorders, under 38 C.F.R. § 4.130, for 
rating psychiatric disorders, including generalized anxiety 
disorder and PTSD.  See 61 Fed. Reg. 52695-52702 (1996).  
Thus, the veteran's current mental disorders symptomatology 
will be rated under the revised criteria only.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

A generalized anxiety disorder and PTSD are rated in 
accordance with 38 C.F.R. § 4.125-130, Diagnostic Codes 9400 
and 9411, and a general formula for rating mental disorders.  
38 C.F.R. § 4.126 provides that when rating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
rating based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  When 
rating the level of disability from a mental disorder, the 
rating agency will consider the extent of social impairment, 
but shall not assign a rating solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

All mental disorders are rated in accordance with the General 
Rating Formula for Mental Disorders.  This Formula provides 
that for a 100 percent rating there must be found to be total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  For a 70 
percent rating, there must be found to be occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech which 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or in a worklike 
setting), and inability to establish and maintain effective 
relationships.  For a 50 percent rating, there must be found 
to be occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

In the present case the medical evidence does not reveal 
reduced reliability and productivity due to a flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  While the veteran's 
affect was noted on examination to be anxious and sad, there 
was no evidence that it was flattened; no evidence of 
circumlocutory, or stereotyped speech was noted; he denied 
panic attacks; no evidence of difficulty in understanding 
complex commands was noted; while his short-term memory was 
found to be impaired, there was no evidence of retention of 
only highly learned material or forgetting to complete tasks; 
his judgment was found to be intact; no evidence of impaired 
abstract thinking was noted; no evidence of disturbances of 
motivation and mood were noted; and no evidence of any 
difficulty in establishing and maintaining effective work and 
social relationships was noted.  In fact, as noted in the 
June 1997 VA treatment report, the veteran reported being an 
active member of a church and an active volunteer in his 
community. 

With the exception of the March 1998 VA psychiatric 
examination findings, the veteran's GAF has generally been 
found to be 70, which indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social or occupational functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well and having some meaningful interpersonal 
relationships.  Accordingly, as the medical evidence does not 
reflect symptoms warranting a 50 percent rating under the 
revised criteria for rating mental disorders, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's service-connected 
generalized anxiety disorder with PTSD for any time during 
the appeal period.  In determining a rating for a disability, 
the Board may only consider those factors which are included 
in the rating criteria provided by regulations for rating 
that disability.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

With regard to whether a higher rating for PTSD is warranted 
subsequent to December 11, 1997, the Board notes that PTSD 
was first diagnosed during the veteran's March 1998 VA 
psychiatric examination, based upon the examiner's 
interpretation of the veteran's reported service combat 
history.  As noted in the July 1998 RO decision on appeal, 
however, the veteran's service records do not indicate that 
he engaged in combat with the enemy, and his reported 
stressors have not been verified.  As the first PTSD 
diagnosis appears in March 1998, there is no basis for a 
rating in excess of 30 percent for PTSD prior to that date.  
Because the Board has found that the preponderance of the 
evidence is against a current increased rating for the 
veteran's service-connected generalized anxiety disorder with 
PTSD, there is also no basis for a rating in excess of 30 
percent for his PTSD symptomatology subsequent to December 
11, 1997.


In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

An evaluation in excess of 30 percent for generalized anxiety 
disorder with PTSD is denied.


REMAND

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2000).  Secondary service connection may also be 
granted for the degree of aggravation to a non-service 
connected disorder which is proximately due to or the result 
of a service-connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448-50 (1995).  In secondary service connection 
cases, VA medical examinations must consider both onset as 
well as aggravation theories of increased disability.  Allen, 
7 Vet. App. at 449-50. 

In the instant case, the record discloses that the veteran 
suffered a heart attack (myocardial infarction) in the spring 
of 1979.  The record also reflects that he has been diagnosed 
with hypertension.  The veteran has contended that his 
hypertension and heart disease were caused or aggravated by 
his generalized anxiety disorder with PTSD.

The veteran's service medical records contain no evidence of 
any cardiovascular disorders or complaints.  No medical 
evidence has been submitted showing that any cardiovascular 
disease, including hypertension, was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a).

A private physician who had treated the veteran submitted a 
letter in March 1979 in which he reported that the veteran 
had suffered a myocardial infarction at that time.  The 
veteran had been at bed rest and he had not been allowed to 
participate in any business matters at his office for fear of 
raising his anxiety level.  The private physician also 
submitted a letter in May 1998, in which he stated an opinion 
that the veteran's myocardial infarction was related to the 
stress of his job.

In May 2000 the Board remanded the veteran's claims to afford 
the veteran a VA cardiovascular examination to determine 
whether his non-service connected coronary artery disease 
(CAD) with hypertension (HTN) was caused or aggravated by his 
service-connected generalized anxiety disorder with PTSD. 

An October 2000 VA cardiovascular examination report, which 
contains the examiner's statement that he had reviewed the 
claims file medical evidence and had interviewed the veteran, 
includes notations that the veteran reported having been 
diagnosed with an anxiety disorder (psychoneurosis) in 
December 1945, with PTSD about 2-3 years before the 
examination, and with systemic hypertension (HTN) about 10 
years before the examination.  He also reported having a 
myocardial infarction (MI) in 1979.  The veteran reported 
that, since his MI, he had "done well without any major 
cardiac problems."  He denied any chest discomfort, 
specifically any exertional related chest discomfort, 
although he reported that at times he may have had some mild 
shortness of breath (SOB) on exertion.  Currently he 
complained of tiredness, which, with the SOB, limited him to 
walking about two blocks, at most.  He denied orthopnea, 
paroxysmal nocturnal dyspnea or palpations, syncope or pedal 
edema.  With regard to coronary risk factors the veteran 
reported being a borderline diabetic, and still smoked a half 
pack of cigarettes per day.  He reported he began smoking in 
the Navy and that, at the time of his MI, was smoking about 
two packs per day.  The examiner also noted that the veteran 
had elevated blood cholesterol, which was being treated with 
medication.  The examiner also noted that the veteran had 
undergone bilateral carotid endarteriectomies on the right 
approximately eight years before, and three years before on 
the left.  The examiner indicated the veteran's blood 
pressure appeared to be fairly well controlled with 
medication, but that he reported symptoms several times per 
week, which he attributed to depression and anxiety.

Upon physical examination, the veteran's pulse was noted to 
be 64 beats per minute and his blood pressure was found to be 
135/66.  While his apical impulse could not be located, the 
veteran's heart sounds were found to be regular, without 
gallop or murmur, his jugular pressure was normal, no carotid 
bruit was found, his lungs were found to be clear, his 
abdomen was noted to be soft without hepatomegaly or 
splenomegaly, and no pedal edema, calf swelling or tenderness 
was found.  The examiner noted that an electrocardiogram 
(ECG) test administered that day revealed sinus rhythm, apart 
from inversion of the T-wave (part of the ECG cycle, 
representing a portion of ventricular repolarization) in the 
aVL (augmented unipolar left, i.e., left arm) was within 
normal limits.  That report showed aortic valve sclerosis 
present, with a normal size left ventricle, normal regional 
wall motion, and normal contraction, an ejection fraction of 
61 percent, and reduced left ventricle compliance.  The 
examiner indicated that the color/Doppler  showed mild mitral 
regurgitation and minimal tricuspid regurgitation.  No 
evidence of any pathological Q-waves, which indicate a prior 
MI, were seen.  The examiner also indicated that a January 
2001 VA chest X-ray revealed no cardiomegaly or evidence of 
congestive heart failure.

The veteran was also provided a cardiolite-stress test, where 
the veteran exercised on a standard Bruce protocol for four 
minutes and thirty seconds to 74 percent PMHR before stopping 
due to fatigue.  The examiner indicated the veteran had no 
chest pain or sinus tachycardia segment changes or 
arrhythmia, but that the treadmill portion of the test was 
felt to be non-diagnostic due to the failure to reach the 
Target heart rate.  The examiner indicated that stress 
imaging revealed moderate sizes of non-transmural reversible 
defect involving the infero-lateral wall of the left 
ventricle, and left ventricle hypertrophy was noted.

The clinical assessment was coronary artery disease (CAD), 
status post MI in December 1979 by history, currently stable 
without features of congestive heart failure (CHF) or angina.  
The veteran's stress test showed infero-lateral ischemia on 
the single photon emission computed tomography (SPECT) 
imaging, which the examiner noted was consistent with the 
diagnosis of silent ischemia.  The clinical assessment also 
included systemic HTN, which was noted to be well controlled, 
and hypercholesterolemia.

The examiner offered an opinion that there was a less than 
fifty percent likelihood that the veteran's service-connected 
generalized anxiety disorder with PTSD caused either his CAD 
or his systemic HTN.  The examiner also offered an opinion 
that there was a less than fifty percent likelihood that the 
veteran's service-connected generalized anxiety disorder with 
PTSD aggravated his status post MI condition, noting that the 
veteran currently showed neither angina nor any evidence of 
CHF.  The examiner also stated an opinion that there was a 
potential for the veteran's service-connected generalized 
anxiety disorder with PTSD to adversely impact HTN, in that 
when he was under stress from his psychiatric conditions his 
blood pressure was likely to rise.  The examiner indicated, 
however, that he did not have access to the veteran's blood 
pressure readings at those times which would correlate to 
flare-ups of his service-connected psychiatric disorder, as 
opposed to those times when his psychiatric disorder was 
stable or in remission, so he could not provide a percentage 
with regard to how likely the potential would be when the 
veteran was under stress from his psychiatric conditions.

The Board notes that the VA examining physician stated, in 
effect, that, without additional medical data, he was unable 
to provide the opinion requested by the Board's remand of May 
2000.  However, a Board remand confers on the veteran, as a 
matter of law, a right to compliance with the instructions in 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court has also held that VA breaches the duty to 
assist a veteran in the development of facts pertinent to his 
or her claim by not conducting a supplemental examination 
recommended by its own physician.  See Hyder v. Derwinski, 1 
Vet. App. 221, 225 (1991).  Therefore, the Board finds that 
this case must, pursuant to Stegall, Hyder, and the VCAA, be 
remanded to the RO for the purpose of obtaining a medical 
opinion on the question of whether generalized anxiety 
disorder with PTSD has aggravated the veteran's hypertension. 

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should request that the physician 
who evaluated the veteran in October 
2000, if available, or a specialist in 
cardiology review a copy of the report of 
the VA cardiovascular examination in 
October 2000 and a separate copy of this 
REMAND and, if indicated, direct that the 
veteran have his blood pressure readings 
taken for a number of days determined as 
appropriate by the physician and then 
undergo a physical examination and any 
other diagnostic studies determined by 
the physician to be appropriate.  After 
the blood pressure checks and any 
indicated diagnostic studies are 
completed, and the veteran has been 
examined by the physician, the physician 
should offer an opinion on the question 
of whether it is more likely, less 
likely, or at least as likely as not that 
generalized anxiety disorder with PTSD 
has aggravated hypertension.  In the 
event that the examiner finds that 
generalized anxiety disorder with PTSD 
has aggravated hypertension, he or she 
should address each of the following 
medical issues:
(1) The baseline manifestations which are 
due to the effects of non-service 
connected hypertension;
(2) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to service connected 
generalized anxiety disorder with PTSD, 
based on medical considerations; and
(3) The medical considerations supporting 
an opinion that increased manifestations 
of hypertension are proximately due to 
generalized anxiety disorder with PTSD.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

 

